DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
In claims 1 and 13, at the end of the “a plurality of TSD electrodes” recitation, the “, or” phrase appears to be a typographical error and therefore has not been considered in construing the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the language wherein at least one of an overlay that includes a first one or more marker electrodes also being associated with a first region of the surface of the TSD or a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of the surface of the TSD, or; a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes does not affirmatively recite the overlay or the 3-D geometric object as elements of the claimed touch sensor device.  Likewise, the language a communication interface operably coupled to the one or more processing modules, wherein, when enabled, the communication interface configured to support communications with a communication device including to transmit a communication signal that is based on the data signal to a computing device does not affirmatively recite the communication device or the computing device as elements of the claimed touch sensor device.  It is therefore unclear whether the overlay, the 3-D geometric object, the communication device and the computing device are required structures of the claimed touch sensor device or are merely structures functionally related to the claimed touch sensor device.  Similar recitations in claim 13 present the same issue.  Clarification is required.  For purposes of the present examination, the overlay, the 3-D geometric object, the communication device, the computing device and the another computing device (claim 13) are not construed as required structural elements of the claimed touch sensor device of claims 1 and 13.  Claims 2-12 and 14-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claims 1 and 13.

	Regarding the claim 3 language wherein the communication device further configured to transmit another communication signal that is based on the communication signal from the computing device to another computing device via one or more network segments, the communication device is not construed as a required structural element of the claimed touch sensor device (see discussion of claim 1 above).  Further, claim 3 does not affirmatively recite the another computing device as an element of the claimed touch sensor device.  It is therefore unclear whether the another computing device is a required structure of the claimed touch sensor device or is merely a structure functionally related to the claimed touch sensor device.  Clarification is required.  For purposes of the present examination, the another computing device is not construed as a required structural element of the claimed touch sensor device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242534 to Gray (Gray) in view of US 2019/0042040 to Kumar et al. (Kumar).

	Regarding claim 1, Gray discloses a touch sensor device (TSD) (Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD, or (treated as typographical error, see claim objection above);
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (Gray, e.g., Figs. 1,7 and paragraphs 87-103, channel drivers 30; while four channel drivers are shown in Fig. 1, this is to illustrate a plurality, and the preferred versions will have as many channels as there are touchscreen electrodes (rows and columns), with repeated instantiations of the drive module, including drive circuitry and receiving filters, for each channel; also see Fig. 11 and paragraphs 104-109 disclosing implementation of a channel driver 30), wherein a DSC of the plurality of DSCs is operably coupled to receive a reference signal and to generate a TSD electrode signal based on the reference signal (Gray, e.g., Figs. 1,7 and paragraphs 87-103, reference signal 35 input to reference input sigma-delta comparator 34 from drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109), wherein, when enabled, the DSC configured to:
		provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by at least one of capacitive coupling between the TSD electrode and based on strain-gauge array touchscreens, etc; some embodiments of the invention use said channel drivers in a parallel manner to drive touchscreens 14 or other touch sensor arrays with signal combinations allowing multiple mode simultaneous touchscreen sampling (self, mutual, and receive); also see paragraphs 5 and 7, mutual capacitive coupling and self-capacitive coupling); and
		generate a digital signal that is representative of the change of impedance of the TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, circuit 30 both drives the signal present on reference 35 out through the sigma-delta driver portion, and to sense or receive the driven signal changes needed to follow the reference 35—which indicate the impedance changes caused by touch on the touch circuitry, or signal or noise external to the electrode, such as the mutual analog sensor signal and the pen sensor signal(s); the feedback connection at node 37 causes this node to act as a “virtual signal” node, which the entire voltage following A/D converter attempts to match to analog sensor drive signal 35; because the impedance of touch sensor electrode 40 changes when touched based on capacitance, inductance, or resistance changes, the signal at virtual signal node 37 contains variations indicating such changes, as the sigma-delta D/A converter portion of the circuit drives more or less voltage to node 37 to keep up with the impedance changes; these changes are present in the comparator output signal at node 33, which is filtered and decimated to a lower digital sample rate at block 18, for processing by the system internal logic, such as that shown in FIG. 1, to detect and process the various touch and pen inputs);
	memory that stores operational instructions (Gray, e.g., Figs. 1,7 and paragraphs 87-103, memory associated with processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein);
	one or more processing modules operably coupled to the plurality of DSCs and the memory (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41; some embodiments provide a multi-touch system capable of operating almost exclusively in the digital realm, as described below, meaning that an FPGA or other reconfigurable or programmable logic device (PLD) may be employed to construct almost the entire circuit, without the need for op amps or other active external analog components, beyond the driver circuitry included in the FPGA or PLD), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		process the digital signal to determine code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 12, resulting data is sent to blocks 1210 where the signals are Quadrature Baseband Demodulated and the generated I/Q data is sent to blocks 1212 where Amplitude, Phase, and Magnitude are calculated and may be further filtered and decimated before being sent to Memory 1214 for storage and further DSP processing if necessary; changes to the Amplitude, Phase, and Magnitude over time for each signal are then used to determine the presence of objects interacting with the sensors such as fingers or pens)



	Gray is not relied upon as explicitly disclosing: (1) wherein at least one of an overlay that includes a first one or more marker electrodes also being associated with a first region of the surface of the TSD or a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of the surface of the TSD, (2) the DSC configured to provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by at least one of capacitive coupling between the TSD electrode and the first one or more marker electrodes based on the overlay being associated with the first region of the surface of the TSD or capacitive coupling between the TSD electrode and the second one or more marker electrodes based on the 3-D geometric object being associated with the second region of the surface of the TSD, and (3) the processing module(s) to process the digital signal to determine at least one of first one or more characteristics of the overlay that is associated with the first region of the surface of the TSD, second one or more characteristics of the 3-D geometric object that is associated with the second region of the surface of the TSD, first user interaction with the overlay, and second user interaction with the 3-D geometric object.  Further, in Gray’s arrangement of Fig. 1 it is at least implicit that the processor (e.g., processor of processor and memory logic blocks 24) is configured to generate a data signal based on the stored data to be transmitted via an interface (e.g., Fig. 1, interface channel) to a host system that utilizes such data (e.g., system on a chip in which Gray’s circuitry 10 of Fig. 1 may be provided, see, e.g., paragraph 87; also see paragraph 64, touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks).  Nonetheless, because Gray is not relied upon as explicitly disclosing functionality relating to an overlay/3-D geometric object, Gray is not relied upon as explicitly disclosing (4) the processing module(s) to generate a data signal that includes information corresponding to at least one of the first one or more characteristics of the overlay, the second one or more characteristics of the 3-D geometric object, the first user interaction with the overlay, and the second user interaction with the 3-D geometric object, and (5) a communication interface operably coupled to the one or more processing modules, wherein, when enabled, the communication interface configured to support communications with a communication device including to transmit a communication signal that is based on the data signal to a computing device.

	In related art, Kumar discloses (1) at least one of an overlay that includes a first one or more marker electrodes also being associated with a first region of a surface of a touch sensor device or a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of a surface of the touch sensor device, (2) sensing a change in capacitive coupling caused by capacitive coupling between a capacitive sensor and the first one or more marker electrodes based on the overlay being associated with the first region of the surface of the touch sensor device or sensing a change in capacitive coupling caused by capacitive coupling between the capacitive sensor and the second one or more marker electrodes based on the 3-D geometric object being associated with the second region of the surface of the touch sensor device, and (3) processing a resulting signal to determine at least one of first one or more characteristics of the overlay that is associated with the first region of the surface of the touch sensor device, second one or more characteristics of the 3-D geometric object that is associated with the second region of the surface of the touch sensor device, first user interaction with the overlay, and second user interaction with the 3-D geometric object (Kumar, e.g., Figs. 1-3 and paragraphs 15-32; see Fig. 3 and paragraphs 18-21 in particular; each of the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.; the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; in some embodiments, the index dots 304 may be placed in different locations of the input overlay device 106, such as only in two corners or in one or more other locations on the input overlay device 106; in some embodiments, the compute device 102 may recognize the index dots 304 based on their location and/or on the shape of the index dots 304; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray such that (1) Gray includes at least one of an overlay that includes a first one or more marker electrodes is associated with a first region of the surface of the TSD or a 3-D geometric object that includes a second one or more marker electrodes is associated with a second region of the surface of the TSD, (2) Gray’s DSC is configured to provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by at least one of capacitive coupling between the TSD electrode and the first one or more marker electrodes based on the overlay being associated with the first region of the surface of the TSD or capacitive coupling between the TSD electrode and the second one or more marker electrodes based on the 3-D geometric object being associated with the second region of the surface of the TSD, (3) Gray includes processing module(s) process the digital signal to determine at least one of first one or more characteristics of the overlay that is associated with the first region of the surface of the TSD, second one or more characteristics of the 3-D geometric object that is associated with the second region of the surface of the TSD, first user interaction with the overlay, and second user interaction with the 3-D geometric object, (4) Gray includes processing module(s) to generate a data signal that includes information corresponding to at least one of the first one or more characteristics of the overlay, the second one or more characteristics of the 3-D geometric object, the first user interaction with the overlay, and the second user interaction with the 3-D geometric object, and (5) Gray includes a communication interface operably coupled to the one or more processing modules, wherein, when enabled, the communication interface configured to support communications with a communication device including to transmit a communication signal that is based on the data signal to a computing device.  In this way, in the manner disclosed by Kumar, the functionalities of an overlay/3-D geometric object input device placed on Gray’s touch screen display may be identified by detecting an arrangement of marker electrodes particular to the input device and communicating this information to a host device so that data entry/interaction into/with the host device may be performed using the overlay/3-D geometric object.

	Regarding claim 2, Gray in view of Kumar discloses wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: generate the reference signal; and provide the reference signal to the DSC (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41 for generating reference signal 35; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41 for generating reference signal 35; note in Fig. 11 ENA inputs to digital output drivers 46 in drive signal generation circuitry 41 and control input to analog switch or multiplexor 48).

	Claim 3 recites wherein the communication device further configured to transmit another communication signal that is based on the communication signal from the computing device to another computing device via one or more network segments and claim 4 recites wherein the one or more network segments including at least one of a wireless communication system, a wire lined communication system, a non-public intranet system, a public internet system, a local area network (LAN), a wireless local area network (WLAN), a wide area network (WAN), a satellite communication system, a fiber-optic communication system, or a mobile communication system.  The communication device of claim 1, the another communication device of claim 3 and the network segments of claim 3 are not affirmatively recited as elements of the claimed touch sensor device.  These structures and properties/functions of these structures as recited in claims 1 and 3-4 are therefore non-limiting and carry no patentable weight; also see 35 U.S.C. 112(b) rejections set forth above.

	Regarding claim 5, Gray in view of Kumar as applied to claim 1 discloses wherein the communication interface configured to support at least one of wireless communications or wired communications with the computing device (see Gray in view of Kumar as applied to claim 1, in Gray’s arrangement of Fig. 1 it is at least implicit that the processor (e.g., processor of processor and memory logic blocks 24) is configured to generate a data signal based on the stored data to be transmitted via an interface (e.g., Fig. 1, interface channel) to a host system that utilizes such data (e.g., system on a chip in which Gray’s circuitry 10 of Fig. 1 may be provided, see, e.g., paragraph 87; also see paragraph 64, touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks); also see paragraph 28 of Kumar, Kumar’s compute device 102 (Fig. 5) may be implemented on a single integrated circuit, e.g., system on a chip, and may employ wires, light guides, etc. to facilitate input/output operations; it is at least implicit in the combination of Gray in view of Kumar as applied to claim 1 that communication between the communication interface and the host system is performed by at least one of wired and wireless communication).

	Regarding claim 6, Gray in view of Kumar as applied to claim 1 discloses wherein the first one or more characteristics of the overlay includes one or more of: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the first one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the first one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay (see Gray in view of Kumar as applied to claim 1, e.g., Kumar, paragraphs 19-21,  the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge. In the illustrative embodiment, the input overlay device 106 includes two top edge marker dotes 306 located on the top edge of the input overlay device 106; as such, in some embodiments, the compute device 102 may recognize the top edge markers 306 based on their location and/or shape; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106; Gray in view of Kumar therefore discloses wherein the one or more characteristics of the overlay may include: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay).

	Regarding claim 7, Gray in view of Kumar as applied to claim 1 discloses wherein the TSD is a portable device that includes an internal power source (see Gray in view of Kumar as applied to claim 1, Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source).

	Regarding claim 8, Gray in view of Kumar as applied to claim 1 discloses wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction (see Gray in view of Kumar as applied to claim 1, e.g., Fig. 1 and paragraph 87, the circuitry 10 transmits and receives simultaneously on a plurality of channels 12 to drive analog sensor signals through channel drivers 30 to the electrodes of a multi-touch sensor 14; the electrodes typically include row and column electrodes arranged in a grid, but may include other non-symmetrical arrangements of electrodes, multiple grids, or other suitable arrangements of electrodes that can cross-couple signals in response to touch or proximity; it is implicit in Gray’s arrangement that the row electrodes are isolated from the column electrodes by a dielectric material).

	Regarding claim 9, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 1 is not relied upon as explicitly disclosing that the TSD includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration.  Kumar discloses a TSD that includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration (Kumar, e.g., Figs. 1-2 and paragraphs 15-16).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the TSD includes multiple sections, such that the TSD has a first shape when the multiple sections are implemented within a first configuration, and such that the TSD has a second shape when the multiple sections are implemented within a second configuration.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 10, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 1 is not relied upon as explicitly disclosing that wherein the surface of the TSD includes at least one of a non-flat surface or curved surface.  Kumar discloses a TSD that includes at least one of a non-flat surface or curved surface (Kumar, e.g., Figs. 1-2 and paragraphs 15-16, note that the surface of the compute device 102 is at least non-flat, that there are a plurality of touch sensors associated with the surface of the compute device 102, and that an overlay device 106 that includes one or more dot/markers 304, 306, 308 also being associated with at least a portion of the surface of the TSD).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the surface of the TSD includes at least one of a non-flat surface or curved surface.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 11, Gray in view of Kumar discloses wherein the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode (see Gray in view of Kumar as applied to claim 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 12, Gray in view of Kumar discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode (see Gray in view of Kumar as applied to claim 11, Gray, Figs. 7, 11, at least driver 36); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 11, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 11, sigma-delta comparator 34).

	Claim 13 recites a touch sensor device (TSD) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD, wherein at least one of an overlay that includes a first one or more marker electrodes also being associated with a first region of the surface of the TSD or a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of the surface of the TSD, or;
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein a DSC of the plurality of DSCs is operably coupled to receive a reference signal and to generate a TSD electrode signal based on the reference signal, wherein, when enabled, the DSC configured to:
		provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by at least one of capacitive coupling between the TSD electrode and the first one or more marker electrodes based on the overlay being associated with the first region of the surface of the TSD or capacitive coupling between the TSD electrode and the second one or more marker electrodes based on the 3-D geometric object being associated with the second region of the surface of the TSD; and
		generate a digital signal that is representative of the change of impedance of the TSD electrode;
	memory that stores operational instructions;
	one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		generate the reference signal;
		provide the reference signal to the DSC;
		process the digital signal to determine at least one of first one or more characteristics of the overlay that is associated with the first region of the surface of the TSD, second one or more characteristics of the 3-D geometric object that is associated with the second region of the surface of the TSD, first user interaction with the overlay, and second user interaction with the 3-D geometric object; and
		generate a data signal that includes information corresponding to at least one of the first one or more characteristics of the overlay, the second one or more characteristics of the 3-D geometric object, the first user interaction with the overlay, and the second user interaction with the 3-D geometric object; and
	a communication interface operably coupled to the one or more processing modules, wherein, when enabled, the communication interface configured to support communications with a communication device including to transmit a communication signal that is based on the data signal to a computing device, wherein the communication device further configured to transmit another communication signal that is based on the communication signal from the computing device to another computing device via one or more network segments,
and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claims 1-2, noting that as discussed above in connection with the 35 U.S.C. 112(b) rejections and the 35 U.S.C. 103 rejections of claims 3-4 the communication device, the computing device and the another computing device are not affirmatively recited as elements of the claimed touch sensor device.  Accordingly, these structures and properties/functions of these structures as recited in claim 13 are non-limiting and carry no patentable weight.

	Claim 14 recites wherein the one or more network segments including at least one of a wireless communication system, a wire lined communication system, a non-public intranet system, a public internet system, a local area network (LAN), a wireless local area network (WLAN), a wide area network (WAN), a satellite communication system, a fiber-optic communication system, or a mobile communication system.  This recitation relates to communication between the communication device and the another computing device of claim 13, which are not affirmatively recited as elements of the claimed touch sensor device.  The recitation of claim 14 is therefore non-limiting and carries no patentable weight.

	Claim 15 recites wherein the communication interface configured to support at least one of wireless communications or wired communications with the computing device and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 5.

	Claim 16 recites wherein the first one or more characteristics of the overlay includes one or more of: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the first one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the first one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 6.

	Claim 17 recites the TSD includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 9.

	Claim 18 recites wherein the surface of the TSD includes at least one of a non-flat surface or curved surface and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 10.

	Claim 19 recites wherein the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 11.

	Claim 20 recites the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 12.

	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863